Citation Nr: 0023129	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  94-24 886 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a lower respiratory 
condition, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for an upper 
respiratory condition, to include as due to an undiagnosed 
illness. 

3.  Entitlement to service connection for a disorder 
characterized by multiple joint pains, to include as due to 
an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1987 to April 
1987 and from December 1990 to June 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 1998, the Board remanded this case for further 
development.  The requested development has been 
accomplished, and the case is once again before the Board.


FINDINGS OF FACT

1.  The veteran's upper and lower respiratory symptoms have 
been attributed to diagnosed disorders, and the disabilities 
manifested by such symptoms, diagnosed as upper respiratory 
infections and sinusitis, did not begin during service, nor 
are they causally linked to any incident of active duty. 

2.  The veteran's musculoskeletal symptoms have been 
attributed to a diagnosed condition, and there is no medical 
evidence of a current diagnosis of a disability manifested by 
multiple joint pain.


CONCLUSIONS OF LAW

1.  Upper and lower respiratory conditions were not incurred 
in or aggravated by active service, nor may they be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  The veteran's claim of service connection for a disorder 
manifested by multiple joint pain, to include as due to an 
undiagnosed illness, is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for disorders associated 
with respiratory complaints, as well of complaints of pain, 
all of which he attributes to service in the Persian Gulf.  
In general, service connection may be granted for any 
disorder that was incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303(d). In 
the case of Persian Gulf veterans, 38 C.F.R. § 3.317 provides 
that compensation shall be paid to those veterans who exhibit 
objective indications resulting from an undiagnosed illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in the regulations.  Such signs and 
symptoms include fatigue, muscle and joint pain, and signs 
and symptoms involving the respiratory system. 

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable or substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If he has not presented a well-
grounded claim, his appeal must fail. While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied. First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease in service, as 
established by lay or medical evidence, as appropriate; and, 
third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

In order to establish a well-grounded claim pursuant to 38 
C.F.R. § 3.317 a claimant need only present some evidence (1) 
that he or she is "a Persian Gulf veteran"; (2) "who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, U. S. 
Vet. App. No. 98-1410 (July 21, 2000).

Treatment records associated with the claims file document a 
history of respiratory symptoms, as well as complaints of 
fevers, fatigue, and body pain.  Prior to service, in 
December 1989, the veteran presented complaints of fevers, 
chills, and body aches, which were diagnosed as a viral 
syndrome.  In August 1990, the veteran complained of 
dizziness, nausea and vomiting and the diagnosis appears to 
have been again a viral infection.  In September 1990, the 
veteran complained of a cold of three weeks duration and 
chest congestion.  

The service medical records show that in December 1990, while 
on active duty, the veteran complained of a chest cold.  He 
presented similar complaints in January 1991, which included 
a chronic cough and chills associated with hot flashes.  The 
assessment was an upper respiratory infection.  In April 
1991, during an examination, the veteran reported a history 
of sinusitis and hay fever, although no abnormalities 
associated with the veteran's respiratory system were 
identified during the examination.  During a May 1991 
examination, the veteran reported a history of hay fever and 
indicated that he was unsure as to whether he had a history 
of sinusitis.  

Post-service treatment records document treatment in January 
1992; at that time the veteran complained of achy chills of 
one week duration.  The diagnosis was viral syndrome.  In May 
1992, the veteran received treatment for what appears to be 
chronic allergic rhinitis.  

In June 1993, the veteran complained of sinus congestion and 
a non-productive cough without fever or chills.  He indicated 
that his symptoms began upon his return from the Persian Gulf 
and that and that he had problems breathing while there.  The 
diagnostic impression at that time was "Flu like symptoms."  
A later treatment report from June 1993 reflects that the 
veteran's earlier treatment that same month had involved a 
bronchial infection.  The veteran again indicated that his 
symptoms had become worse since Operation Desert Storm.  The 
diagnostic impression was sinusitis.  

In July 1993, the veteran presented complaints that included 
coughing, aching in his joints, and a sore throat.  He 
indicated that his symptoms started on and off since his 
return from the Persian Gulf and made reference to night 
sweats and congestion.  The veteran also indicated that he 
had a history of allergies and immunotherapy.  The assessment 
was (1) upper respiratory infection, currently acute and (2) 
episodic fever secondary to what appears to be chronic 
sinusitis with night sweats and arthralgia.  

During an August 1993 VA Persian Gulf examination, the 
veteran complained of episodic fever, night sweats, fatigue, 
myalgia, and a cough.  Listed as diagnoses were (1) episodic 
fever unrelated to an upper respiratory infection, with 
instructions to rule out Leishmaniasis; (2) recurrent upper 
respiratory infections; (3) myalgia probably secondary to the 
above etiologies.  A report of that examination reflects that 
a hematology consultation had been scheduled.  

A September 1993 hematology report reflects complaints of 
respiratory symptoms since service in Saudi Arabia and an 
assessment of questionable leukopenia.  A November 1993 
treatment entry reflects an assessment of episodic fevers and 
notes that the veteran had not experienced fevers for two 
months.  That report also reflects that, if the veteran 
continued to experience fevers, leishmaniasis would need to 
be ruled out.  A later entry in November 1993 reflects an 
assessment describing leukopenia as resolved.  

In December 1993, the veteran complained that he had "days 
when [he felt] flush (achy and tired)."  No change in 
symptoms was noted, there was a non-productive cough, 
described as unchanged, a normal fever curve, and nonspecific 
malaise.  A bone marrow biopsy was performed to obtain a 
leishmaniasis culture.  The assessment indicated that an 
occult infection should be ruled out.  In addition, the entry 
contains a reference to questionable leukopenia.  Later that 
month, the veteran again presented complaints of congestion 
and aching.  The assessment was upper respiratory infection.  
That entry contains no reference to leishmaniasis or 
leukopenia or to the results of the earlier bone marrow 
aspiration.  

In February 1994, the veteran was again seen in connection 
with an episodic fever.  The assessment included a reference 
to an episodic fever described as resolved and to arthralgia 
described as better but still present.  The assessment also 
included recurrent sinus bouts.  A reference to allergies 
notes the presence of hay fever.  A consultation report from 
that same day reflects a history of sinusitis and 
immunotherapy since 1989.  The consultation report also 
reflects a history of allergic rhinitis.  The assessment was 
that of chronic sinusitis.  

In March 1994, the veteran received treatment in connection 
with recurrent sinus infections.  At the time, the veteran 
was without fever, chills, shortness of breath, or cough.  He 
complained of night sweats.  He indicated that since his 
service in Saudi Arabia in 1991, he experienced recurrent 
sinus infections.  The impression was that of leukopenia and 
recurrent sinus infections.

In its June 1998 REMAND, the Board directed the RO to afford 
the veteran a VA medical examination for the purpose of 
determining the nature and etiology of any diseases related 
to the veteran's respiratory complaints and complaints of 
pain, including complaints of episodic fever, night sweats, 
fatigue, coughing and myalgia. 

Treatment records associated with the claims file since the 
Board's REMAND confirm that the veteran underwent endoscopic 
sinus surgery in June 1994.  The diagnosis at that time 
consisted of chronic sinusitis manifested with chronic facial 
pain and recurrent sinus infections.  

In October 1998, the veteran was afforded a VA examination.  
The examiner diagnosed (1) history of episodic bronchitis 
infections secondary to sinus infections, (2) history of 
chronic sinusitis secondary to post surgical changes which 
occurred during military service, (3) no evidence of 
Leishmaniasis, (4) no evidence of leukopenia, (5) no evidence 
of fibromyalgia per patient. 

In a March 1999 addendum to the October 1998 VA examination, 
the examiner, after a review claims file, opined that there 
were no corroborating symptoms not attributed to a diagnosed 
disorder.  The physician further opined that the diagnosed 
disorder was chronic sinusitis, post Persian Gulf War onset. 

An August 1999 report by another examiner indicates that the 
veteran's condition is chronic sinusitis secondary to a 
deviated septum and allergic rhinitis.  That report indicates 
that the veteran was treated for persistent upper respiratory 
infection type symptoms and chronic cough prior to his 
Persian Gulf service and that allergy testing was performed 
after the veteran's return to the United States and allergy 
shots were begun.  That report further indicates that surgery 
was performed in 1994 for repair of a deviated septum, which 
was contributing to the veteran's condition, and that the 
surgery, which was performed to treat the veteran's sinus 
problems, did not cause them.

                                Upper and Lower Respiratory 
Disorders

The Board initially finds that the veteran's claims for 
service connection for upper and lower respiratory 
conditions, to include as due to undiagnosed illnesses, are 
well grounded in that they are at least plausible or capable 
of substantiation.  Murphy, supra.

In reviewing the relevant medical evidence on file, it 
becomes apparent that the veteran has had numerous upper 
respiratory infections prior to, during, and after service.  
There is no medical evidence of record to support a finding 
that the veteran has a current upper respiratory infection 
that began during service, is causally linked to service, or 
that was chronically worsened or aggravated by the veteran's 
service.  The veteran's upper respiratory symptoms have been 
attributed to diagnosed conditions, including upper 
respiratory infections and sinusitis.  Sinusitis was first 
noted during service but only by history; the first medical 
evidence of treatment for the disorder was after service.  
The only medical evidence that supports a finding of an 
inservice onset date for sinusitis is a report of a VA 
examination in October 1998.  However, that opinion was based 
upon an inaccurate history; the examiner noted a history of 
chronic sinusitis secondary to post surgical changes which 
occurred during military service, but a review of the record 
shows that the endoscopic sinus surgery occurred in June 
1994, after service.  In a March 1999 addendum, the October 
1998 examiner, after a review claims file, opined that there 
were no corroborating symptoms not attributed to a diagnosed 
disorder and that the diagnosed disorder was chronic 
sinusitis, post Persian Gulf War onset.  The medical evidence 
shows that the veteran gave a questionable history of 
sinusitis and hay fever during service, but neither disorder 
was diagnosed as a current disorder or treated while he was 
on active duty.  Sinusitis was diagnosed and treated in June 
1993, after service. 

In summary, the veteran's upper respiratory symptoms have 
been attributed to diagnosed conditions; he has had upper 
respiratory infections, before, during, and after service; 
and the preponderance of the evidence is against a finding 
that a current upper respiratory infection, to include 
sinusitis or rhinitis, either began during service or was 
chronically worsened by service.

As to the veteran's lower respiratory symptoms, the medical 
evidence shows that such has been attributed to a diagnosed 
condition, bronchitis.  The October 1998 VA examiner 
diagnosed a history of episodic bronchitis infections 
secondary to sinus infections, which were believed at the 
time to be due to inservice post surgical changes, but the 
reminder of the medical evidence, including an addendum to 
the October 1998 examination, does not indicate that 
sinusitis, bronchitis, or any other lower respiratory 
condition began during or is causally linked to any incident 
of service.  The Board finds that the preponderance of the 
evidence is against a finding of an inservice onset date for 
bronchitis or any other lower respiratory condition, or of a 
causal link between a lower respiratory condition and 
service. 

                                            A Multiple Joint 
Disorder 

As to the veteran's claim for service connection for multiple 
joint pain, the relevant evidence includes an opinion in 
August 1993 that the veteran's myalgia are probably secondary 
to a diagnosed condition, an upper respiratory infection.  
Medical evidence dated in more recent years fails to show a 
disability manifested by joint or muscle pains; the October 
1998 VA examination specifically determined that there was no 
evidence of fibromyalgia.  Absent a current diagnosis of a 
disability manifested by a disability manifested by multiple 
joint pains, or medical evidence showing multiple joint pains 
due to an undiagnosed illness, the Board finds that the issue 
of service connection is not well grounded.  Epps, supra. 


ORDER

Service connection for upper and lower respiratory 
conditions, and a disorder manifested by multiple joint pain, 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

